DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments filed 29 June 2022 for the application filed 09 March 2020. Claims 1-5, 7, 8, and 10-13 are pending (Claim 6 was previously canceled; Claim 9 has been canceled; and Claims 1, 3, 8, and 10 have been amended; and new Claim 13 has been added).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority (FR12 58853, filed 20 September 2012) under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/430,052, filed on 20 March 2015.
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/FR2013/05267, filed 19 September 2013; DIV of 14/430,052, filed 20 March 2015) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Regarding Claim 1, the limitation “a filtration membrane heating element” associated with the filtration membrane is recited in line 15 (and is referenced in step (c) and step (d)) and is being interpreted under 35 USC 112, sixth paragraph. Associated structure in the specification is shown in FIG. 1 as element 15 next to membrane 3 and is indicated on page 19, lines 1-14; the limitation will be interpreted as either (1) hot liquid that is continuously circulated across the filtration membrane or (2) the water surrounding the filtration membrane is heated rather than directly heating the circulation loop.
Regarding Claim 1, a separate “heating element” limitation associated with one of the water storage tanks is recited in line 16 (and is referenced in step (f), step (g), and Claim 10) and is being interpreted under 35 USC 112, sixth paragraph. Associated structure in the specification is shown in FIG. 1 as element 16 next to water storage tank 13 and is indicated on page 19, lines 1-14; the limitation will be interpreted as a heating element located external to the water storage tank.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1:
Step (g): “…via [[of ]]the discharge pipe of the loop[[ again]],”. 

Allowable Subject Matter
Claims 1-5, 7, 8, and 10-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The claimed invention is directed toward a specific method for cleaning a filtration membrane of an underwater water treatment system that utilizes a hydraulic cleaning circuit and associated cleaning product tank, water storage tanks, and cleaning pump, along with the aforementioned filtration membrane. The process is limited to only a set of steps involving stopping water flow to the filtration membrane, injecting water from one of the water storage tanks into the cleaning circuit and circulating the water, heating the filtration membrane to a range of temperatures, injecting a cleaning product while maintaining the temperature within the hydraulic cleaning circuit, discharging the spent fluids from the hydraulic cleaning circuit, then injecting water to circulate through the hydraulic cleaning circuit, and finally, discharging that water. The prior art of record, as argued by Applicant in the remarks filed 16 February 2022, are differentiated from the claimed invention in that the taught cleaning solutions are not continuously circulated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777